Citation Nr: 0738614	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  94-10 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.

2.  Entitlement to service connection for bilateral flat 
feet/pes cavus.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a resection of the left rib.

4.  Entitlement to a rating in excess of 20 percent from July 
1, 1989 to September 22, 1991; in excess of 30 percent from 
September 23, 1991 to May 31, 1995; and in excess of 20 
percent from June 1, 1995, for limitation of motion of the 
left shoulder.  

5.  Entitlement to special monthly compensation (SMC) based 
on the need for the regular aid and attendance of another 
person or by reason of being housebound. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from August 1982 to April 
1983 and from February 1986 to June 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a local RO hearing in September 1990.

The issue of entitlement to SMC is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran is any further action is required on 
her part. 




FINDINGS OF FACT

1.  A right eye disorder pre-existed active duty service and 
did not undergo any increase in symptomatology during active 
duty; the pre-existing right eye disorder was not aggravated 
by active duty.  

2.  A bilateral foot disorder (other than the already 
service-connected hammertoes) existed prior to active duty 
and did not undergo any increase in symptomatology during 
active duty; the pre-existing foot disorder was not 
aggravated by active duty.   

3.  The residuals of a resection of the left rib are 
manifested by removal of one rib only.  

4.  The limitation of motion in the left shoulder more nearly 
approximates limitation of motion of the non-dominant arm to 
midway between the side and shoulder level.  


CONCLUSIONS OF LAW

1.  A right eye disorder was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2007).

2.  Bilateral flat feet/pes cavus was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2007).

3.  The criteria for entitlement to a rating in excess of 10 
percent for residuals of a resection of the left rib have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38  C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5297 
(2007)

4.  The criteria for entitlement to a rating in excess of 20 
percent for limitation of motion of the left shoulder have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38  C.F.R. §§ 3.159, 4.71a, Diagnostic Code 55201 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in August 2003, 
June 2004, May 2005 and December 2005 VCAA letters have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also notes that the June 2004 VCAA letter expressly 
notified the appellant that he should submit any pertinent 
evidence in her possession.  The requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decisions on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claims and the veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claims decided herein 
has been accomplished and that adjudication of the claims, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate her claims but she was not provided with notice 
of the types of evidence necessary to establish an increased 
rating and/or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims, any 
questions as to the ratings to be assigned and/or the 
effective dates to be assigned are rendered moot.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulations.  The record demonstrates that all VA and private 
records have been obtained.  The veteran has been afforded 
appropriate VA examinations.  The requirements of 38 C.F.R. § 
3.159(c)(4) have been met.  No additional pertinent evidence 
has been identified by the appellant as relevant to the 
issues on appeal.  Under the circumstances of this particular 
case, no further action is necessary to assist the appellant.


Service connection criteria

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d). Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).


Entitlement to service connection for a right eye disorder.

Factual background

On a Report of Medical History completed in June 1982, the 
veteran denied having or ever having had eye trouble.

At the time of an in-service examination in February 1983, 
clinical evaluation of the eyes was normal.  Visual acuity 
was determined to be 20/100 in the right eye and 20/25 in the 
left eye.  The report was annotated to indicate that a visual 
defect was present.  

On a Report of Medical History completed by the veteran in 
February 1983, the veteran denied having or ever having had 
eye trouble.  

On a Report of Medical History completed in December 1985, 
she again denied eye trouble.  It was noted that the veteran 
wore glasses.  

A December 1985 enlistment examination indicates that visual 
acuity in the right eye was 20/80 and 20/25 on the left.  

On a Report of Medical History completed in July 1988, the 
veteran denied having or ever having had eye trouble.  

At the time of a July 1988 service examination, clinical 
evaluation of the eyes was normal.  Visual acuity was 20/50 
in the right and 20/40 in the left.  

An August 1988 clinical record included a diagnosis of 
strabismic amblyopia which was congenital.  

The veteran testified in a RO hearing in September 1990 that 
her right eye had been "bad since birth."  She seemed to 
argue that the fall she experienced during active duty when 
she injured her chest also hurt her eye.  She alleged that 
she lost eyesight during her active duty service.  She was 
still experiencing trouble with her eyes at the time of the 
hearing.  

A VA eye examination was conducted in August 1999.  It was 
noted that the veteran had a long standing history of 
decreased visual acuity in the right eye with the complaint 
of floaters in both eyes.  The diagnoses were right esotropia 
initially noted in 1997; compound myopic astigmatism; and no 
overt ocular pathology or conditions which would account for 
the severity and decrease in the veteran's symptoms or her 
other complaints.  The fact that the veteran had not kept any 
neurology appointments led the examiner to believe that there 
may be a psychogenic factor or a hysterical factor involved 
in the veteran's vision loss.  The veteran's ocular health 
was otherwise unremarkable and within normal limits.  

On VA eye examination in June 2005, the veteran complained of 
floaters in the eyes and blurred vision in the right eye.  
After physical examination was conducted, the examiner 
diagnosed decreased visual acuity of the right eye due to 
strabismic amblyopia.  The examiner opined that this was a 
congenital condition.  

In a January 2006 addendum to the eye examination report, the 
examiner reported that he had reviewed the claims files.  The 
examiner noted that the veteran had been examined on at least 
four different occasions at military medical clinics between 
1983 and 1988.  All four of those examinations showed reduced 
acuity in the right eye.  Two of the four examinations 
specifically listed esotropia and/or strabismic amblyopia as 
causative agent for the reduced acuity.  The acuities for the 
left eye were consistently listed between 20/25 and 20/30 at 
all four examinations.  The examiner opined that this data 
was consistent with a diagnosis of strabismic amblyopia in 
the right eye.  The strabismic amblyopia is a congenital 
condition which was the etiology for the right eye condition.  

Analysis

The Board finds that service connection is not warranted for 
a right eye disorder.  The Board finds that a right eye 
disability existed prior to the veteran's active duty 
service.  Medical evaluations conducted prior to the 
veteran's active duty service demonstrate problems with 
visual acuity.  In February 1983, visual acuity was 
determined to be 20/100 in the right eye.  The report was 
annotated to indicate that a visual defect was present.  At 
the time of the enlistment examination in December 1985, 
visual acuity was determined to be 20/80.  The Board finds 
that this evidence clearly demonstrates that the veteran had 
problems with visual acuity prior to her active duty service.  
The presumption of soundness is not for application in the 
present case as the disability was noted on the reports of 
the entrance examination and also in prior testing.  As the 
right eye disability existed prior to the veteran's active 
duty service, service connection is not warranted on a direct 
basis.  

The Board finds that service connection is not warranted 
based on aggravation by active duty of a pre-existing 
disability.  The competent evidence of record demonstrates 
that there was no increase in symptomatology during active 
duty.  In fact, the competent evidence of record documents 
that the veteran's visual acuity actually increased during 
active duty.  In February 1983, prior to active duty service, 
visual acuity was 20/100.  At the time of the veteran's 
entrance examination in December 1985, visual acuity was 
20/80.  Three years later in July 1988, visual acuity was 
determined to be 20/50.  The service medical records were 
silent as to any complaints of, diagnosis of or treatment for 
complaints of a decrease in visual acuity during active duty.  

The veteran has testified that her visual acuity decreased 
while on active duty.  As set out above, this testimony is 
not supported by competent evidence of record in the form of 
eye examinations conducted in February 1983, December 1985 
and July 1988.  The Board places greater probative weight on 
the findings included in the reports of the service 
examinations over the veteran's unsubstantiated allegations.  
The veteran is competent to report that she experienced a 
decrease in visual acuity.  However, the above referenced 
testing is deemed more probative on a cumulative basis.  
Furthermore, the veteran's testimony in September 1990 is 
contradicted by the Report of Medical History she completed 
during the pertinent time period wherein she denies having or 
ever having had problems with her eyes.  The Board finds that 
greater probative value is to be placed on the Report of 
Medical History completed contemporaneously during active 
duty over her more recent allegations.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].  

The competent evidence of record documents that the veteran 
currently experiences decreased visual acuity as well as 
other ocular pathology.  The examiner who conducted the 
August 1999 VA examination diagnosed compound myopic 
astigmatism and right esotropia.  The examiner who conducted 
the June 2005 VA examination diagnosed decreased visual 
acuity of the right eye which was due to strabismic 
amblyopia.  In a January 2006 addendum, the examiner again 
diagnosed strabismic amblyopia in the right eye.  
Significantly, there is no competent evidence of record which 
links the currently existing right eye disability to the 
veteran's active duty service.  The only evidence of record 
which links a currently existing right eye disorder to the 
veteran's active duty service is the veteran's own 
allegations and testimony.  The veteran is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  There is competent evidence of record indicating 
that the currently existing right eye disorder did not have a 
causal nexus with the veteran's active duty service.  The 
examiner who prepared the report of the June 2005 VA 
examination and the January 2006 addendum found that the 
strabismic amblyopia was a congenital condition.  Congenital 
or developmental defects are not diseases or injuries within 
the meaning of applicable legislation concerning service 
connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2006);  see 
also Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases 
cited therein.  VA's General Counsel, however, has held that 
service connection can be granted for congenital 
abnormalities which are aggravated by service.  See 
VAOPGCPREC 82-90 [a disease considered by medical authorities 
to be of familial (or hereditary) origin by its very nature 
preexist claimants' military service; however, service 
connection for congenital, developmental or familial diseases 
could be granted if manifestations of the disease in service 
constituted aggravation of the condition].  In the current 
case as found above, the Board has determined that there was 
no increase in symptomatology during the veteran's active 
duty service.  Without an increase in symptomatology, there 
can be no finding of aggravation of the pre-existing 
congenital eye disorder.  

The Board finds that the veteran's pre-existing right eye 
disorder was a congenital condition which as not aggravated 
by the veteran's active duty service.  Service connection is 
not warranted on a direct bases or due to aggravation of a 
pre-existing disorder.  


Entitlement to service connection for bilateral flat feet/pes 
cavus.

Factual background

The service medical records indicate that the veteran 
complained of bilateral foot pain but this was attributed to 
problems with hammer toes.  In 1985, she underwent surgical 
correction for hammer toes.  Since the surgery, she had had 
recurrence on all levels and had continued foot pain as she 
tended to weight bear on the distal tips of the lesser toes.  
A July 1992 record includes a pertinent impression of status 
post surgical correction of hammertoe deformities bilateral 
of the lesser toes with recurrence of deformity which are 
symptomatic.  

On a Report of Medical History completed in June 1982, the 
veteran denied having or ever having had foot trouble.

At the time of an in-service examination in February 1983, 
clinical evaluation of the feet was normal.  On a Report of 
Medical History completed by the veteran in February 1983, 
she denied having or ever having had foot trouble.  

A December 1985 enlistment examination indicates that 
physical examination of the feet revealed pes planus which 
was moderate and asymptomatic.  On a Report of Medical 
History completed in December 1985, the veteran denied foot 
trouble  

A December 1986 X-ray of the right foot was interpreted as 
revealing no changes when compared with a May X-ray.  No 
acute bony traumatic change was present.  

On a Report of Medical History completed in July 1988, the 
veteran denied having or ever having had foot trouble.  On 
examination in July 1988, clinical evaluation of the feet was 
normal.  

A special orthopedic examination was conducted in August 
1989.  It was noted that the veteran had had bilateral hammer 
clawing of her toes since birth.  Physical examination 
revealed scarring over the toes from surgery.  There was some 
clawing and hammering of all toes of her feet.  The diagnosis 
was post-operative bilateral hammer and claw toes.  

A September 1990 X-ray of the feet was interpreted as 
revealing normal feet.  

A September 1990 clinical record indicates the veteran 
complained of aching and soreness in her feet.  Physical 
examination revealed bilateral hammertoes.  The pertinent 
diagnosis was post-operative bilateral hammertoes.  

A December 1990 clinical record reveals the veteran sought 
treatment after a car rolled over her right forefoot.  The 
veteran was walking with a slight limp.  The assessment was 
soft tissue injury.  

A July 1992 clinical record shows the veteran complained of 
bilateral foot pain.  It was noted that the veteran had 
hammertoe corrections of both feet in 1985.  Since that time, 
she had recurrence on all levels and continued foot pain.  
The pertinent diagnosis was status post surgical correction 
of hammertoe deformities of the lesser toes with recurrence 
of deformity which are symptomatic.  

A VA foot examination was conducted in August 1999.  The 
examiner noted that the veteran may have had some pre-
existing foot problems prior to active duty including some 
flat feet.  She also had bilateral hammertoe surgery before 
getting into the service.  During active duty, pain 
increased.  The pain has been progressively getting worse.  
The diagnosis was post-operative bilateral hammertoes.  The 
examiner opined that, certainly, being in the service with 
all the walking and standing would have aggravated the 
underlying foot condition.  

An addendum to the VA foot examination was prepared in April 
2000.  The examiner opined that the veteran had pre-existing 
pes planus and some hammer toes that had been treated 
surgically.  Her military activities of prolonged standing, 
walking and wearing boots did cause aggravation.  

A VA foot examination was conducted in June 2005.  The 
diagnoses were bilateral pes cavus and post-operative 
hammertoes of the 2nd, 3rd, 4th, and 5th toes of each foot.  The 
examiner specifically opined that any relationship to active 
duty was speculative.  In a December 2005 addendum to the 
examination report, the examiner indicated that he had 
reviewed the veteran's claims file and that his opinions and 
diagnoses remained unchanged after the review.  

Analysis

The Board finds that service connection is not warranted for 
bilateral flat feet/ pes cavus.  The competent evidence of 
record documents that the veteran complained of foot problems 
during active duty but these complaints were all attributed 
to hammertoes.  Service connection has been granted for 
bilateral hammertoes.  

The presumption of soundness is not for application in the 
current case.  There is an annotation in the service medical 
records as to the presence of pes planus.  This was at the 
time of the December 1985 enlistment examination.  
Examinations conducted prior to this time were negative for 
the disorder.  The annotation of the presence of this 
disability at the time of the December 1985 enlistment 
examination weighs against the application of the presumption 
of soundness.  Pes planus was diagnosed prior to the 
veteran's active duty service.  Service connection is not 
warranted on a direct basis for flat feet/pes cavus.  

The Board finds that the preponderance of the evidence of 
record demonstrates that service connection is not warranted 
based on aggravation of the pre-existing flat feet/ pes 
cavus.  The service medical records demonstrate that there 
was no increase in symptomatology attributable to bilateral 
flat feet or pes cavus while the veteran was on active duty.  
As noted above, there were complaints regarding the veteran's 
toes but none that were linked to problems with flat feet or 
pes cavus.  The veteran consistently denied having or ever 
having had problems with her feet on Reports of Medical 
History she completed while on active duty.  

The examiner who promulgated the August 1999 VA foot 
examination found that the veteran "may" have had flat feet 
which existed prior to active duty and that walking and 
standing would aggravate the disability.  However the 
diagnosis at that time was post-operative bilateral 
hammertoes.  In the April 2000 addendum, the examiner opined 
that the veteran had pre-existing pes planus which was 
aggravated by prolonged standing, walking and wearing of 
boots required by the veteran's military service.  The Board 
notes that it is not apparent upon what basis these opinions 
are based.  The examiner indicated that a review of the 
claims file had been completed but there was no citation to 
any evidence in the claims file documenting that pes planus 
was aggravated by the veteran's active duty service.  It is 
assumed that this opinion is based on the veteran's self-
reported military history.  The Board finds, however, that 
the objective evidence of record does not support the 
veteran's allegations of an increase in symptomatology during 
active duty.  The Court has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value.  See, e.g., Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  There was only the one annotation in the service 
medical records as to the presence of flat feet and this was 
found to be asymptomatic at that time.  There are no 
subsequent clinical records in the service medical records 
which diagnose the presence of flat feet or pes cavus or that 
include any pertinent complaints regarding the feet that were 
not attributed to the veteran's toes.  The Board finds that 
the preponderance of the competent evidence of record does 
not support a finding that the veteran's pre-existing flat 
feet underwent any increase in symptomatology during active 
duty.  Without an increase in symptomatology during active 
duty, service connection cannot be granted on the basis of 
aggravation of the pre-existing foot disorders.  

To the extent that the veteran has alleged that she 
experienced an increase in symptomatology during active duty 
as a result of flat feet/pes cavus, the Board finds that such 
allegations are of no probative value.  As a lay person, the 
veteran is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board further 
notes that the competent medical evidence of record in the 
service medical records attributes foot complaints to the 
problems with hammer/claw toes.  Finally, the veteran's own 
reports of medical history she completed while on active duty 
contradict any current allegations that she had an increase 
in foot symptomatology during active duty.  

The examiner who conducted the most recent VA foot 
examination in June 2005 diagnosed the presence of pes cavus 
but specifically found that he could not link the disorder to 
the veteran's active duty service without resort to 
speculation.  Service connection cannot be granted based on 
speculation.  

The Board finds that the preponderance of the evidence of 
record demonstrates that the veteran had pre-existing foot 
disorders which did not increase in symptomatology during 
active duty.  Service connection is not warranted on a direct 
basis or due to aggravation of the pre-existing disorders.  

General increased rating criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment. 38 C.F.R. § 4.10. 
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40. Consideration is to be given to 
whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing. 38 C.F.R. § 4.45.


Entitlement to a rating in excess of 10 percent for residuals 
of a resection of the left rib.

The service medical records reveal that the veteran underwent 
resection of the left 11th rib while on active duty as a 
result of a fall.  The RO has evaluated the removal of the 
rib as 10 percent disabling pursuant to Diagnostic Code 5297.  
Diagnostic Code 5297 provides that a 10 percent evaluation is 
assignable for removal of one rib or a resection of two or 
more ribs without regeneration.  An evaluation in excess of 
10 percent is assignable for removal of two or more ribs.  38 
C.F.R.  § 4.71a, Diagnostic Code 5297. 

The Board finds that a rating in excess of 10 percent for 
removal of the left 11th rib is not warranted.  The competent 
evidence of record has consistently demonstrated that the 
veteran underwent removal of only one rib.  While the veteran 
has testified that she had more than one rib removed, she has 
not submitted any competent evidence documenting such a 
procedure.  

The Board finds that the preponderance of the medical 
evidence of record does not indicate that the veteran had 
removal of two or more ribs which is the requirement for 
assignment of an evaluation in excess of 10 percent under 
Diagnostic Code 5297.  

No other Diagnostic Code is more appropriate to evaluate the 
residuals of the removal of the 11th rib.  While there was a 
diagnosis of left brachial plexus injury in April 1993, EMG 
testing in December 1999 demonstrates that there was no nerve 
involvement due to the rib removal.  The examiner 
specifically found that there was no definite evidence of 
brachial plexopathy on the left.  The examiner who conducted 
a June 2005 respiratory disorders examination determined that 
it would be speculative to link compromise of pulmonary 
function to the resection of the 11th rib.  The examiner who 
conducted a December 1996 VA scars examination found that the 
surgical scar was non-tender without limitation of function 
of the part affected.  The Board finds that higher 
evaluations are not warranted based on the presence of nerve 
injuries, pulmonary problems or scars due to the residuals of 
the resection of the 11th rib.  

Entitlement to a rating in excess of 20 percent from July 1, 
1989 to September 22, 1991; in excess of 30 percent from 
September 23, 1991 to May 31, 1995; and in excess of 20 
percent from June 1, 1995, for limitation of motion of the 
left shoulder.

Factual background

At the time of an August 1989 VA examination, the veteran 
complained of pain and restriction in the movements of the 
left shoulder and protrusion of the lower left anterior chest 
wall.  It was noted that the veteran had limited motion in 
the left shoulder joint.  

In April 1992, a private physician wrote that physical 
examination of the veteran revealed a markedly restricted 
range of motion for the left arm.  The veteran could only 
minimally externally rotate the arm due to pain.  There was 
marked restriction of abduction of the left arm which was to 
45 or 50 degrees.  

A July 1992 letter from a VA psychologist indicates the 
veteran had a greatly reduced range of motion in the left 
upper extremity due to metal strut impingement on her 
pectoralis muscles causing significant pain.  

On VA examination in April 1993, the veteran reported 
limitation of motion of the left shoulder and weakness in the 
left hand.  She also had sensory problems.  The range of 
motion of the left shoulder was 0 to 180 degrees.  Left 
shoulder flexion was 70 percent of normal.  

At the time of an April 1993 VA disease/injuries of the 
spinal cord examination, the veteran reported limitation of 
motion in the left shoulder, weakness in the left arm.  She 
was right handed.  Range of motion of the left shoulder was 
from 0 to 80 degrees.  There was no limitation of motion in 
the left elbow or wrist.  The pertinent diagnosis was left 
brachial plexus injury with limitation of motion of the left 
shoulder, weakness of the left arm, hypesthesia of the left 
arm and weakness of the left grip.  

At the time of an April 1993 VA joints examination, the 
veteran complained of restriction of motion in the left 
shoulder and pain in the left shoulder radiating to the neck.  
Flexion of the left shoulder was less than 90 degrees, 
abduction was to 85 degrees, adduction was to 30 degrees.  
Internal rotation was 20 degrees and external rotation was 20 
degrees.  The diagnosis was severe restriction of movements 
of the left shoulder secondary to fracture of the left rib 
cage post-operatively.  

On VA joints examination in August 1994, the veteran reported 
constant pain and weakness in her left shoulder with any type 
of lifting movement.  She also reported numbness in the left 
hand.  Physical examination revealed atrophy of the lateral 
aspect of the deltoid muscle.  The range of motion of the 
left shoulder was forward flexion to 90 degrees, abduction to 
90 degrees, internal rotation to 60 degrees and external 
rotation to 90 degrees.  The diagnosis was residuals of an 
injury to the left shoulder with limitations of motion and 
decreased muscle strength.  

In November 1994, the veteran reported that she had 
difficulty raising her arm above halfway.  

A VA bones examination was conducted in May 1995.  The 
veteran reported that she underwent repair of pectus 
excavatum deformity and excision of the left 11th rib with 
replacement of a metal rod or strut.  She reported that, 
since the surgery, she had had trouble with left shoulder 
pain and pain in the anterior chest wall.  The diagnoses were 
residual post-operative pectus excavatum deformity; excision 
of the left 11th rib with tenderness over the anterior rib 
cage and intra-articular involvement of the left shoulder.  

A VA general medical examination was conducted in May 1995.  
The veteran complained of pain in both shoulders but 
predominantly in the left one.  Flexion of the left shoulder 
was to 100 degrees, extension to 30 degrees and abduction was 
to 90 degrees.  On active range of motion, internal rotation 
was 5 degrees and the veteran could not do external rotation.  
On passive range of motion, internal rotation was to 70 
degrees and external rotation was to 70 degrees.  One inch 
atrophy was present in the bulk muscles of the upper arm and 
forearm.  Left hand grip was weak when compared to the right.  
The pertinent diagnosis was intra-articular involvement of 
the left shoulder secondary to surgery for pectu excavatum 
deformity in 1988 with severe limitation of motion of the 
left shoulder, atrophy of the muscles of the upper arm and 
forearm with hypoesthesia of the left upper extremity 
(brachial plexopathy) with loss of grip strength in the left 
upper extremity and with weak hand grip.  

A VA scars examination was conducted in December 1996.  
Physical examination revealed a benign residual scar on the 
anterior chest from previous surgery.  The scar was non-
tender and there was no limitation of motion of the part 
affected.  The diagnosis was no abnormality found on the 
lungs (normal lung examination).  

A VA joints examination was conducted in December 1996.  The 
veteran complained of pain in her shoulder with pushing and 
pulling.  She had an impingement syndrome type pain.  
Physical examination revealed that the veteran could abduct 
and flex to about 100 degrees.  Internal/external rotation 
was 80-85 degrees.  The veteran could extend to 60 degrees 
and adduct to 30 degrees.  There was good strength in the 
left shoulder.  The diagnoses were impingement syndrome of 
the left shoulder and resection of the left ribs with metal 
implant.  

A July 1997 private clinical record indicates the veteran 
reported she had pain in the left shoulder as a result of 
lifting a patient in April 1997.  She also reported pain in 
the low back on the left side.  Range of motion of the left 
shoulder was determined to be flexion to 100 degrees, 
abduction to 74 degrees, internal rotation to 28 degrees, 
external rotation to 20 degrees, and extension to 61 degrees.  
The examiner determined that left upper extremity strength 
was decreased when compared to the right.  

A VA joints examination was conducted in October 1997.  The 
veteran complained that she did not want to use her left arm 
or left upper extremity as most of the time it was painful 
and sore.  Physical examination revealed rotator cuff atrophy 
possibly from disuse.  She could abduct and flex to 
approximately 90 degrees.  She could internally and 
externally rotate 80 to 90 degrees with pain at the end.  The 
pertinent diagnosis was straining capsulitis to the left 
shoulder.  The examiner found that it was difficult to 
ascertain the etiology of the pain due to the veteran's 
underlying psychiatric problems.  There was some limitation 
of motion probably related to the pectus excavatum surgery 
that would keep her from doing heavy and repetitive use with 
the left shoulder and arm.  

A VA bones examination was conducted in October 1997.  The 
veteran complained of tenderness and soreness with pain which 
had been present ever since she had pectus excavatum with 
surgery performed in March 1988.  The diagnosis was post-
operative rib resection and rod placement for deformity of 
the ribs and pectus excavatum.  

A VA joints examination was conducted in August 1999.  The 
veteran complained of stiffness, soreness, pain and 
tenderness in the shoulder and pain with motion and rotation 
of the left shoulder.  Physical examination revealed that the 
veteran could abduct and flex to 90 degrees.  This motion was 
limited by pain.  She could externally rotate the left 
shoulder to 60 degrees with pain.  The diagnosis was loss of 
motion of the left shoulder.  The examiner found that the 
veteran was having limited motion in the shoulder as a 
separate problem from her chest wall surgery.  The limited 
motion prevented the veteran from doing any heavy, repetitive 
physical and overhead work with the shoulder.  

A VA peripheral nerves examination was conducted in September 
1999.  The veteran complained of left sided weakness.  She 
also reported a tremor in the left upper and lower extremity 
that would occur mainly on movement.  There was also a 
reported burning pain involving the skin overlying the left 
biceps and numbness on the forearm.  Shoulder abduction was 
limited for more than 90 degrees, causing shooting pains in 
the shoulder.  The examiner determined that there was no 
evidence of a cranial nerve injury.  Testing was interpreted 
as suggesting psychological overlay due to inconsistency.  
The examiner did not find any evidence of a brachial plexus 
injury.  He recommended an EMG and an MRI of the brain.  At 
the time of the examination, the examiner noted that he did 
not see any indication of a worsening of an underlying 
condition due to the surgery of any other neurological 
complication that arose from the surgery.  

EMG testing conducted in December 1999 was interpreted as 
revealing findings consistent with moderate chronic left L2 
and L5 radiculopathy with minimal amount of active 
denervation signs in only the L5 paraspinal muscles.  There 
was no definite electrophysiological evidence of brachial 
plexopathy on the left.  

A February 2002 clinical record indicates that the veteran 
reported substernal chest pain as well as some numbness in 
the left arm.  Physical examination revealed that the veteran 
as able to move all her extremities.  The diagnosis was acute 
costochondritis.  

In July 2004, it was noted that there was slight pain with 
the range of motion of the left shoulder.  The veteran was 
complaining of left shoulder and rib pain.  The diagnosis was 
left anterior rib contusion.  

In July 2004, the veteran sought treatment at a private 
emergency room due to pain in the left shoulder.  Physical 
examination revealed tenderness in the left shoulder and 
tenderness in the left lateral rib cage.  The range of motion 
was noted to be full.  The impression was musculoskeletal 
shoulder pain.  

In August 2004, the veteran sought treatment at a private 
emergency room due to epigastric pain which radiated to the 
back.  The diagnosis was chest wall pain.  

At the time of a June 2005 VA orthopedic examination, the 
veteran complained of ache, soreness, pain, tenderness and 
difficulties with her left shoulder which began after chest 
wall surgery.  She indicated that repetitive use and weather 
changes bothered her shoulder.  No other specific flare-ups 
were reported other than with repetitive use.  Physical 
examination revealed tenderness, soreness and pain in and 
around the left shoulder.  There was no muscle atrophy and 
strength was excellent.  The veteran could abduct the 
shoulder to 80 degrees; forward flex to 110 degrees, and 
internally and externally rotate through 90 degrees with pain 
throughout the range of motion.  The examiner noted that 
repetitive use did affect function as far as being able to 
push and pull and any kind of overhead work.  The examiner 
noted that no change was noted on the office examination with 
regard to Deluca factors.  The diagnosis was left shoulder 
strain.  The examiner opined that the veteran would have 
difficulties with repetitive use, pushing, pulling and 
overhead type work.  

On respiratory examination in June 2005, the veteran 
complained of problems with breathing including coughing and 
shortness of breath.  The diagnoses were residuals of a 
fracture of the 11th anterior rib and asthma.  The examiner 
found that it would be purely speculative to determine if the 
veteran's respiratory compromise was secondary to her rib 
fractures.  An addendum to the examination report indicated 
that pulmonary function testing was normal and there was no 
evidence of asthma.  There was no compromise in pulmonary 
function related to the service-connected rib removal.  In 
another addendum, the examiner indicated that she had 
reviewed the claims file and determined that no changes 
should be made to her final conclusion.  

Pulmonary function testing conducted in July 2005 was 
interpreted as being normal.  

Numerous VA clinical records dated from 2004 to 2006 include 
references to chronic pain.  The vast majority of these 
complaints did not deal with complaints pertinent to the 
veteran's left shoulder or chest.  


Analysis

The veteran's shoulder disability, which is found to be 
secondary to the service-connected residuals of the removal 
of the 11th rib is evaluated under Diagnostic Code 5201 as 20 
percent disabling from July 1, 1989 to September 22, 1991; as 
30 percent disabling from September 23, 1991 to May 31, 1995; 
and as 20 percent disabling from June 1, 1995 to the present.  

Under Diagnostic Code 5201, a 20 percent evaluation is 
assigned for limitation of the minor arm motion at shoulder 
level.  When there is limitation of motion midway between the 
side and shoulder level (between 45 and 90 degrees) a 20 
percent rating is again warranted for minor arm limitation of 
motion.  The next highest evaluation for minor arm limitation 
of motion, the maximum 30 percent rating, is assigned for 
limitation of motion of the arm to 25 degrees from the side.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5201.

In determining whether the veteran has limitation of motion 
to shoulder level, it is necessary to consider reports of 
forward flexion and abduction.  See Mariano v. Principi, 17 
Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, 
Plate I.  Forward flexion is the range of motion from the 
side of the body out in front and abduction is the range of 
motion from the side of the body out to the side.  Id.   

The veteran is right-handed; thus, his right shoulder is 
considered his major extremity, and his left shoulder is 
considered his minor extremity.  See 38 C.F.R. § 4.69.  

The Board finds that an increased rating to 30 percent is not 
warranted when the left shoulder disability is evaluated 
under Diagnostic Code 5201 for the period from July 1, 1989 
to September 22, 1991.  The competent evidence of record 
during the pertinent time period does not demonstrate that 
the range of motion of the left shoulder was limited to 25 
degrees from the side.  At the time of the August 1989 VA 
examination, it was noted that the veteran had limited arm 
movement but the amount of limitation was not quantified.  

A rating in excess of 30 percent is not warranted for the 
left shoulder disability from September 23, 1991 to May 31, 
1995 under Diagnostic Code 5201.  A 30 percent evaluation is 
the schedular maximum which can be assigned under this 
Diagnostic Code.  

A rating in excess of 20 percent is not warranted for the 
service-connected left shoulder disability from June 1, 1995 
to the present under Diagnostic Code 5201.  Severe limitation 
of motion of the left shoulder was noted at the time of the 
May 1995 VA general medical examination.  However, the 
veteran was able to flex her shoulder to 100 degrees and 
abduct the shoulder to 90 degrees.  In December 1996, the 
veteran could abduct and flex the shoulder to 100 degrees.  
In July 1997, the shoulder range of motion was flexion to 100 
degrees and abduction to 74 degrees.  In October 1997, it was 
determined that the veteran could abduct and flex the 
shoulder to approximately 90 degrees.  In August 1999, the 
veteran could abduct and flex the shoulder to 90 degrees.  It 
was noted that this motion was limited by pain.  In September 
1999, it was noted that shoulder abduction was limited to 90 
degrees due to pain.  In July 2004, it was noted that the 
veteran had a full range of motion in the shoulder.  The most 
recent VA examination which was conducted in June 2005 
determined that the veteran could abduct the shoulder to 80 
degrees and flex to 110.  The above cited evidence 
demonstrates that the greatest restriction in the range of 
motion of the left shoulder was in July 1997 when abduction 
was limited to 74 degrees.  This range of motion is 
significantly greater than limitation of motion of the 
shoulder to 25 degrees from the side which is required for a 
30 percent evaluation under Diagnostic Code 5201.  

The Board finds that an increased rating is not warranted at 
any time during the appeal period upon consideration of the 
claim under 38 C.F.R. §§ 4.40, 4.45 and the holdings in 
DeLuca.  There is no competent evidence of record documenting 
that the range of motion of the left shoulder is limited to 
25 degrees from the side upon consideration of pain on use or 
during flares.  The examiner who conducted the October 1997 
VA examination determined that the veteran could flex and 
abduct to approximately 90 degrees prior to the onset of 
pain.  The examiner who conducted the August 1999 VA 
examination determined that the veteran could abduct and flex 
to 90 degrees prior to pain.  The examiner who conducted the 
September 1999 peripheral neuropathy examination determined 
that the veteran was able to abduct her shoulder to 90 
degrees before it became painful.  In July 2004, it was 
observed that there was only slight pain on the range of 
motion of the left shoulder.  A separate record dated in July 
2004 indicated that the veteran had a full range of motion of 
the shoulder without any indication that there was any 
painful motion.  

The most recent VA examination which was conducted in June 
2005 indicates that the veteran could abduct the shoulder to 
80 degrees and forward flex to 110 degrees "with pain 
throughout the range of motion."  The Board further notes, 
however, that the examiner could not determine any change 
upon testing for Deluca factors during the examination.  
There was no actual quantifying of loss of the range of 
motion as the examiner did not find repetitive use causing 
increased aches, pains, soreness, tenderness, and 
fatigability during his examination.  Furthermore, the 
examiner opined that the veteran would have difficulties with 
pushing, pulling and any type of overhead work.  The Board 
does not interpret this evidence as demonstrating that the 
veteran's arm was limited to 25 degrees from the side as a 
result of pain on use or during flares.  The examiner's 
opinion that the veteran would have difficulty with overhead 
work as a result of flares indicates to the Board that the 
veteran was not limited in motion due to pain until overhead 
motion was performed.  The veteran has not alleged that her 
left arm was limited to 25 degrees from the side even on 
consideration of pain on use.  The veteran's report of pain 
throughout the entire range of motion testing in June 2005 is 
not supported by any other clinical evidence of record.  
Numerous clinical records dated from 2004 to 2006 document 
many physical complaints but very few regarding problems with 
the left shoulder and none indicating that the range of 
motion of the left shoulder was limited to the equivalent of 
less than midway between the side and shoulder level.  The 
Board finds that, upon consideration of pain on use and 
during flares, the evidence of record more nearly 
approximates that the veteran was limited in motion of the 
arm, at the most, to midway between the side and shoulder 
level.  

No other Diagnostic Code is more appropriate to evaluation 
the claim.  The competent medical evidence of record 
documents that the veteran experiences limitation of motion 
of the left shoulder as a result of the resection of the left 
11th rib.  Diagnostic Code 5201 provides the specific 
criteria for evaluation of limitation of motion of the 
shoulder.  


ORDER

Entitlement to service connection for a right eye disorder is 
not warranted.  The appeal is denied.  

Entitlement to service connection for bilateral flat feet/pes 
cavus is not warranted.  The appeal is denied.  

Entitlement to a rating in excess of 10 percent for residuals 
of a resection of the left rib is not warranted.  The appeal 
is denied.  

Entitlement to a rating in excess of 20 percent from July 1, 
1989 to September 22, 1991, in excess of 30 percent from 
September 23, 1991 to May 31, 1995, and in excess of 20 
percent from June 1, 1995, for limitation of motion of the 
left shoulder is not warranted.  The appeal is denied.  


REMAND

The veteran has claimed entitlement to special monthly 
compensation based on the need for the aid and attendance of 
another or on being housebound.  The veteran has not been 
afforded a VA examination to determine whether her service-
connected disabilities require her to need to have the aid 
and attendance of another person and/or results in her being 
housebound.  The Board points out that the Court has recently 
clarified that housebound benefits are payable where the 
pertinent service-connected disabilities cause the veteran to 
be substantially confined to the home or its immediate 
premises.  See Hartness v. Nicholson, 20 Vet. App. 216 
(2006).  Such determinations must be based on medical 
evidence, and not simply the history reported by the veteran.  
See Howell v. Nicholson, 19 Vet. App. 535 (2006).  
Accordingly, a remand is required to afford the veteran a 
pertinent VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo 
appropriate VA examination(s) for special 
monthly compensation purposes.  Send the 
claims folder to the examiner(s) for 
review of pertinent documents therein.  
The examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner(s) should provide comments as 
to whether, due to service-connected 
disability or disabilities, the veteran:

a.  is unable to dress or undress herself.

b.  is unable to keep herself ordinarily 
clean and presentable.

c.  has frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid (this will not include the 
adjustment of appliance which normal 
persons would be unable to adjust without 
aid such as supports, belts, or those with 
lacings at the back).

d.  is unable to feed herself through loss 
of coordination of upper extremities or 
through extreme weakness.

e.  is unable to attend to the wants of 
nature.

f.  has incapacity, physical or mental, 
which requires care or assistance on a 
regular basis to protect the veteran from 
hazards or dangers incident to her daily 
environment.

g.  is bedridden.  Bedridden for VA 
purposes is that condition which through 
its essential character actually requires 
that the veteran remain in bed.  The fact 
that the veteran may have voluntarily 
taken to bed or that a physician has 
prescribed rest in a bed for the greater 
or lesser part of the day to promote 
convalescence or cure will not suffice.

h.  is blind.

i.  is housebound, meaning that she is 
substantially confined to her dwelling and 
the immediate premises and that such will 
continue throughout her lifetime.

j.  is so helpless as to need regular aid 
and attendance.

For each comment requested above, the 
examiner(s) should specifically provide a 
positive or negative response and give a 
complete rationale for each answer.

The examiner(s) should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

2.  After undertaking any other 
development deemed appropriate in addition 
to that specified above, re- adjudicate 
the veteran's claim for special monthly 
compensation based on the need for aid and 
attendance of another or by reason of 
being housebound.  If any benefit sought 
on appeal remains denied, the veteran and 
her representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


